Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153854(80)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  MARIANNE K. DOYLE, Individually and as                                                                   Joan L. Larsen,
  Personal Representative of the ESTATE OF JOHN                                                                      Justices
  A. DOYLE,
               Plaintiff-Appellee,
                                                                   SC: 153854
  v                                                                COA: 324337
                                                                   Saginaw CC: 12-016476-NH
  COVENANT MEDICAL CENTER, INC.,
          Defendant,
  and
  MICHIGAN CARDIOVASCULAR INSTITUTE,
  P.C., and CHRISTOPHER GENCO, M.D.,
              Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing a reply in support of their application for leave to appeal is GRANTED.
  The reply will be accepted as timely filed if submitted on or before August 2, 2016.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 29, 2016
                                                                              Clerk